Case: 14-10952      Document: 00513172173         Page: 1    Date Filed: 08/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-10952                                    FILED
                                  Summary Calendar                            August 27, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES HERNANDEZ, JR., also known as Gordo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CR-220


Before DAVIS, JONES and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Andres Hernandez, Jr., has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Hernandez has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Hernandez’s response. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10952   Document: 00513172173    Page: 2   Date Filed: 08/27/2015


                               No. 14-10952

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Hernandez’s motion for the appointment of new counsel is DENIED.




                                    2